Order entered August 22, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00076-CV

SEVEN THOUSAND EIGHT HUNDRED NINETY DOLLARS IN UNITED
              STATES CURRENCY, Appellant

                                        V.

                          STATE OF TEXAS, Appellee

               On Appeal from the 193rd Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-21-00937

                                    ORDER
          Before Chief Justice Burns and Justices Molberg and Goldstein

      Before the Court are appellant’s August 18, 2022 motion for extension of

time to file his motion for rehearing and his motion for rehearing. In the motion

for extension of time appellant explains that he did not receive notice of our June

29, 2022 dismissal opinion and that he did not receive notice that he had “a hearing

to attend to.” According to appellant, the email address he provided to the Court

was typed into the system incorrectly, and he did not receive our email
notifications. Our records show that appellant’s email address was incorrect, but

has now been corrected.

       Under these circumstances, we GRANT appellant’s motion for an out of

time motion for rehearing and order the motion for rehearing received by the Court

on August 18, 2022 filed as of the date of this order. See TEX. R. APP. P. 4.5.

       We DENY appellant’s motion for rehearing, but on the Court’s own motion,

we VACATE our opinion and judgment of June 29, 2022 and REINSTATE this

appeal. Appellant’s brief is due THIRTY DAYS from the date of this order. We

expressly caution appellant that failure to file his brief within that time will result

in the dismissal of this appeal without further notice. See TEX. R. APP. P. 38.8

(a)(1); 42.3(b), (c).


                                              /s/    ROBERT D. BURNS, III
                                                     CHIEF JUSTICE